Case: 20-60771     Document: 00516154837         Page: 1     Date Filed: 01/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                January 5, 2022
                                  No. 20-60771                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   Betsy Aletandra Vasquez-Canas; Jimena Dayana
   Vasquez-Canas,

                                                                         Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                        Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                      BIA Nos. A213 447 680, A213 447 681


   Before Owen, Chief Judge, and Smith and Elrod, Circuit Judges.
   Per Curiam:*
          Petitioners Jimena Vasquez-Canas and Betsy Aletandra Vasquez-
   Canas are the minor children of Katheline Canas-Mayora, and they are
   natives and citizens of El Salvador. They seek review of the dismissal by the



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60771      Document: 00516154837           Page: 2     Date Filed: 01/05/2022




                                     No. 20-60771


   Board of Immigration Appeals (BIA) of their appeal from the denial of their
   applications for asylum and withholding of removal by the Immigration Judge
   (IJ).
           On review of an order of the BIA, we examine “the BIA’s decision
   and only consider the IJ’s decision to the extent that it influenced the BIA.”
   Shaikh v. Holder, 588 F.3d 861, 863 (5th Cir. 2009). Because the BIA agreed
   with the IJ’s analysis and conclusions, we review both decisions. Id.
           The petitioners argue that the IJ erroneously failed to consider their
   asylum and withholding of removal cases independently of their mother’s
   case, resulting in a denial of their due process right to a full and fair hearing.
   In connection with their asylum claims, they argue that the BIA and IJ erred
   by failing to consider their harm and the different nexuses for such harm. The
   petitioners also argue that they would qualify for membership in a different
   particular social group than their mother, such as “children who fled a violent
   parent” or “family of their mother or non-biological child of an El Salvadoran
   parent.”     Regarding withholding of removal, they argue that their
   withholding claims by law cannot be derivative of their mother’s claim and
   so the IJ was required to consider their claims separately.
           The respondent argues that the petitioners have waived a challenge to
   the merits denial of their derivative asylum claims because they have raised
   no specific challenge to the merits denial of their mother’s asylum
   application. The respondent is correct that the petitioners have made no
   argument challenging the denial of their mother’s asylum claim on the
   merits. Because their asylum claims were derivative of their mother’s claim,
   they have waived review of their derivative asylum claims. See Soadjede v.
   Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003); see also Calderon-Ontiveros v.
   I.N.S., 809 F.2d 1050, 1052 (5th Cir. 1986). The petition for review as to this
   claim is DENIED.




                                           2
Case: 20-60771      Document: 00516154837          Page: 3   Date Filed: 01/05/2022




                                    No. 20-60771


          In response to the petitioners’ argument that the IJ and BIA should
   have analyzed their asylum claims separately because they filed their own
   applications and their claims were not derivative, the respondent argues that
   the petitioners have failed to exhaust this due process claim.
          We may only review a final order of removal in cases in which the
   petitioner exhausted all administrative remedies of right.          8 U.S.C.
   § 1252(d)(1). “Failure to exhaust an issue creates a jurisdictional bar as to
   that issue.” Roy v. Ashcroft, 389 F.3d 132, 137 (5th Cir. 2004). Due process
   claims generally do not need to be exhausted, except “for procedural errors
   that are correctable by the BIA.” Id. Thus, we lack jurisdiction over any
   procedural claim not raised with the BIA “that the BIA has adequate
   mechanisms to address and remedy,” even when the claim “is couched in
   terms of a due process violation.” Id. (quoting Goonsuwan v. Ashcroft, 252
   F.3d 383, 389-90 (5th Cir. 2001)).
          To exhaust an issue, a petitioner must raise the issue before the BIA
   on direct appeal or in a motion to reopen. Omari v. Holder, 562 F.3d 314, 318
   (5th Cir. 2009). Fair presentation requires the petitioner bring the issue to
   the BIA’s attention to give the BIA an opportunity to consider it. Id. at 321.
   However, “[i]f the BIA deems an issue sufficiently presented to consider it
   on the merits, such action by the BIA exhausts the issue . . . .” Lopez-Dubon
   v. Holder, 609 F.3d 642, 644 (5th Cir. 2010) (quoting Sidabutar v. Gonzales,
   503 F.3d 1116, 1120 (10th Cir. 2007)).
          Although the petitioners did not couch their argument in terms of a
   denial of due process in their appeal to the BIA, they did argue in their brief
   before the BIA that the IJ should have assessed their applications for asylum
   and withholding of removal separately from their mother’s application
   because they suffered different harms. They also argued that the IJ erred by
   failing to conduct a separate nexus analysis with regard to them. The BIA




                                          3
Case: 20-60771      Document: 00516154837           Page: 4       Date Filed: 01/05/2022




                                     No. 20-60771


   addressed the petitioners’ argument, concluding that the children were
   derivatives of Canas-Mayora’s applications for relief, and that separate
   consideration of the children’s claims would not impact the outcome of the
   case. Thus, their broader argument is exhausted because the BIA addressed
   it. However, although they argued that the IJ should have conducted a
   separate nexus analysis, they did not suggest a particular social group (PSG)
   to which they allegedly belonged that could have established the nexus to a
   protected ground.
          The Attorney General has the discretion to grant asylum to refugees.
   8 U.S.C. § 1158(b)(1); Jukic v. I.N.S., 40 F.3d 747, 749 (5th Cir. 1994). A
   person qualifies as a refugee if he or she (1) is outside of his or her country
   and is unable or unwilling to return to that country because of past
   persecution    or   a   well-founded    fear     of   future    persecution   and
   (2) demonstrates that his or her “‘race, religion, nationality, membership in a
   particular social group, or political opinion was or will be at least one central
   reason’ for the persecution.” Orellana-Monson v. Holder, 685 F.3d 511, 518
   (5th Cir. 2012) (quoting Tamara-Gomez v. Gonzales, 447 F.3d 343, 348 (5th
   Cir. 2006)). The applicant seeking asylum is required to prove some nexus
   between the persecution and at least one of the five protected grounds listed
   in § 1158(b)(1)(B)(i); in other words, the applicant must prove that a
   protected ground “was or will be at least one central reason” for the
   persecution. See § 1158(b)(1)(B)(i); Shaikh v. Holder, 588 F.3d 861, 864 (5th
   Cir. 2009). The applicant bears the burden of proof of establishing that he or
   she is a refugee. 8 C.F.R. § 1208.13(a). If the applicant fails to meet the less
   stringent standard of proof required for asylum relief, he or she “is
   necessarily also unable to establish an entitlement to withholding of
   removal.” Dayo v. Holder, 687 F.3d 653, 658-59 (5th Cir. 2012) (quoting
   Anim v. Mukasey, 535 F.3d 243, 253 (4th Cir. 2008)).




                                          4
Case: 20-60771      Document: 00516154837           Page: 5   Date Filed: 01/05/2022




                                     No. 20-60771


          To be a member of a PSG, an alien must belong to “a group of persons
   that share a common immutable characteristic that they either cannot change
   or should not be required to change because it is ‘fundamental to their
   individual identities or consciences.’” Orellana-Monson, 685 F.3d at 518
   (quoting Mwembie v. Gonzales, 443 F.3d 405, 414-15 (5th Cir. 2006)). In
   addition to immutability, a PSG has “social visibility,” meaning that its
   members are readily identifiable in society based on the shared characteristic.
   Id. at 519. It also has “particularity,” meaning that the group can be defined
   in a manner “sufficiently distinct” such that it “would be recognized, in the
   society in question, as a discrete class of persons.” Id. (quoting Matter of S-
   E-G-, 24 I. & N. Dec. 579, 584 (B.I.A. 2008)). Such groups must have
   defined boundaries and limiting characteristics other than the risk of
   persecution. Id. at 518 (noting that the risk of persecution, alone, does not
   create a PSG). Further, the term, PSG, “should not be a ‘catch all’ for all
   persons alleging persecution who do not fit elsewhere.”           Id. at 518-19
   (quoting Castillo-Arias v. United States Att’y Gen., 446 F.3d 1190, 1198 (11th
   Cir. 2006)).
          We cannot consider on a petition for review a new PSG claim that the
   asylum or withholding applicant failed to raise before the Board.           See
   Hernandez-De La Cruz v. Lynch, 819 F.3d 784, 786 (5th Cir. 2016). The
   petitioners’ failure to present their newly claimed PSG of “children who fled
   a violent parent” or “family of their mother or non-biological child of an El
   Salvadoran parent” before the IJ or the BIA was insufficient to properly raise
   the claim in these immigration proceedings. See id. Therefore, they have
   failed to exhaust administrative remedies as to their PSG and nexus
   argument, and we do not have jurisdiction to review it. Id. The petitioners’
   failure to exhaust their arguments regarding nexus to a PSG, a required
   element for relief under asylum or withholding, see Orellana-Monson, 685
   F.3d at 518, is fatal to their asylum and withholding claims, derivative or not.




                                          5
Case: 20-60771      Document: 00516154837          Page: 6    Date Filed: 01/05/2022




                                    No. 20-60771


          The petitioner’s failure to present these arguments to the BIA means
   that they are unexhausted, and we lack jurisdiction to consider them. See Roy
   v. Ashcroft, 389 F.3d 132, 137 (5th Cir. 2004). Accordingly, the petition for
   review as to these unexhausted claims is DISMISSED.
          Jimena argues that the IJ erroneously refused to allow her to testify,
   which was a denial of her due process right to a full and fair hearing and her
   statutory right to present evidence. The respondent argues that this is a
   procedural matter which should have been raised before the Board, that the
   issue is unexhausted, and that we lack jurisdiction to consider it.
          The petitioners did not raise the issue of the IJ’s refusal to allow
   Jimena to testify in their brief to the BIA. Claims related to excluding or
   placing limitations on the admission of testimony by the IJ are procedural
   errors subject to the exhaustion requirement. See Roy, 389 F.3d at 137;
   Tibakweitira v. Wilkinson, 986 F.3d 905, 913 (5th Cir. 2021). Jimena’s failure
   to present this argument to the BIA means that it is unexhausted, and we lack
   jurisdiction to consider it. See Roy, 389 F.3d at 137. Accordingly, the petition
   for review as to this unexhausted claim is DISMISSED. Tibakweitira, 986
   F.3d at 913.
          Accordingly, the petition for review is DISMISSED in part for lack
   of jurisdiction and DENIED in part.




                                          6